DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2022 was filed after the mailing date of the Non-Final Rejection on 11/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant’s response filed on 02/10/2022 has been entered and considered. Upon entering claims 1, 9 and 21 have been amended, claim 26 has been canceled and claim 29 has been added.
Allowable Subject Matter
Claims 1-4, 6, 9-12, 14, 21-25 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “the device comprising: a first direct current (DC)-to-DC voltage converter that includes: a first set of terminals configured to couple to a regulated voltage bus, the regulated voltage bus coupled to an alternating current (AC)-to-DC converter and a traction inverter that is separate from the AC-to-DC converter; and a second set of terminals configured to couple to a variable voltage bus, the variable voltage bus coupled to a battery; wherein the first DC-to-DC voltage converter is configurable to: convert a first DC voltage from the AC-to-DC converter to generate a 
Claims 2-4, 6 and 29 depend from claim 1.
Claim 9 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “a first direct current DC-to-DC voltage converter that includes: a first set of terminals configured to couple to a regulated voltage bus, the regulated voltage bus coupled to an alternating current AC-to-DC converter and to a traction inverter that is separate from the AC-to-DC converter; and a second set of terminals configured to couple to a variable voltage bus, the variable voltage bus coupled to a battery; wherein the first DC-to-DC voltage converter is capable of operating in at least one of a first operating mode and a second operating mode to: when operating in the first operating mode, convert a first DC voltage from the AC-to-DC converter to generate a first converted DC voltage to charge the battery via the variable voltage bus; and while operating in the second operating mode, convert a second DC voltage from the battery to a second converted DC voltage for transmission to the traction inverter via the regulated voltage bus; a second DC-to-DC voltage converter coupled to the regulated voltage bus, the second DC-to-DC voltage converter 
Claims 10-12 and 14 depend from claim 9.
Claim 21 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “a first direct-current-to-direct-current (DC-to-DC) converter configured to be coupled to a first direct current (DC) bus with a regulated voltage and a second DC bus, the first DC bus coupled to an alternating-current-to-direct-current (AC-to-DC) converter and to a traction inverter separate from the AC-to-DC converter and the second DC bus coupled to a battery via a variable voltage bus, the first DC-to-DC converter configured to: operate in a first mode to receive power from the AC-to-DC converter via the first DC bus and convert the power from the AC-to-DC converter to provide a voltage on the second DC bus; operate in a second mode to receive power from the battery via the second DC bus and convert the power from the battery to provide a voltage on the first DC bus; and operate in a third mode to receive power from the traction inverter via the first DC bus and convert the power from the traction inverter to provide a voltage on the second DC bus; a second DC-to-DC voltage converter coupled to the first DC bus, the second DC- to-DC voltage converter configured to convert the regulated voltage to a DC voltage; a third DC bus; a third DC-to-DC converter coupled to the second DC bus and the third DC bus, the third DC-to-DC converter configured to receive power from the battery via the second DC bus and 
Claims 22-25 and 28 depend from claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TOAN T VU/Primary Examiner, Art Unit 2836